J-S60001-14
J-S60002-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: M.E.F., A MINOR                 IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA




APPEAL OF: M.F., NATURAL MOTHER

                                                          No. 977 MDA 2014


                     Appeal from the Decree May 15, 2014
               In the Court of Common Pleas of Dauphin County
                    Orphans' Court at No(s): 28 ADOPT 2014
                               CP-22-DP-109-2012
-------------------------------------------------------------------------------------

IN THE INTEREST OF: M.A.F., A MINOR                 IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA




APPEAL OF: M.F., NATURAL MOTHER

                                                          No. 978 MDA 2014


                     Appeal from the Decree May 15, 2014
               In the Court of Common Pleas of Dauphin County
                    Orphans' Court at No(s): 29 Adopt 2014
                           CP-22-DP-0000110-2012


BEFORE: OTT, J., STABILE, J., and JENKINS, J.

MEMORANDUM BY OTT, J.:                              FILED NOVEMBER 12, 2014

      M.F. (“Mother”) appeals from the decrees involuntarily terminating her

parental rights and the orders changing the goal to adoption, with respect to

her minor son, M.E.F., born in April of 2007, and to her minor daughter,
J-S60001-14
J-S60002-14


M.A.F., born in March of 2011 (“the Children”), entered in the Court of

Common Pleas of Dauphin County.1 We affirm, and we grant the motion for

leave to withdraw as counsel filed by Mother’s counsel.2

       The record reveals the relevant factual and procedural history, as

follows. Six weeks after the birth of M.A.F., in April of 2011, Mother placed

the Children with their maternal grandmother (“Grandmother”) due to

Mother’s substance abuse and mental health issues. N.T., 5/15/2014, at 46.

In September of 2012, Grandmother requested assistance from Dauphin

County Social Services for Children and Youth (“the Agency”), due to

financial difficulties. Id. Following a hearing, the Children were adjudicated

dependent by orders entered on December 24, 2012.          The Children were

placed in kinship foster care with Grandmother.

       On April 23, 2014, the Agency filed petitions to terminate Mother’s

parental rights to the Children pursuant to 23 Pa.C.S.A. § 2511, and to

change the Children’s permanency goals to adoption.             A combined

termination and goal change hearing was held on May 15, 2014. During the

hearing, the court heard the testimony of Kristina Taylor, the Agency

caseworker; Lara Dietrich, program director and therapist at Northwestern
____________________________________________


1
  The parental rights of the Children’s unknown father or fathers were
terminated by separate decrees entered that same day.
2
 We observe that the orphans’ court presided over a combined termination
and goal change hearing.



                                           -2-
J-S60001-14
J-S60002-14


Human Services Capital Region Partial Hospitalization; Amanda Snyder,

clinical director at Genesis House, an outpatient drug and alcohol treatment

center; and Mother. On May 16, 2014, the orphans’ court entered decrees

of termination of Mother’s parental rights and orders for goal change to

adoption. On June 9, 2014, Mother’s counsel timely filed separate notices of

appeal. In the notices of appeal, counsel included statements pursuant to

Pa.R.A.P. 1925(c)(4), indicating that Mother’s appeal was frivolous, and that

counsel intended to file a motion for leave to withdraw, and to file a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), Commonwealth

v. McClendon, 434 A.2d 1185 (Pa. 1981), and In re V.E. and J.E., 611
A.2d 1267 (Pa. Super. 1992). Mother’s counsel filed his Anders brief and

motion for leave to withdraw on August 4, 2014.

     Before reaching the merits of the issue raised in the Anders brief, we

must address counsel’s request to withdraw.       See Commonwealth v.

Rojas, 874 A.2d 638, 639 (Pa. Super. 2005) (stating, “[w]hen faced with a

purported Anders brief, this Court may not review the merits of the

underlying issues without first passing on the request to withdraw[]”)

(citation omitted). To withdraw pursuant to Anders, counsel must:

     1) petition the court for leave to withdraw stating that, after
     making a conscientious examination of the record, counsel has
     determined that the appeal would be frivolous; 2) furnish a copy
     of the [Anders] brief to the [appellant]; and 3) advise the
     [appellant] that he or she has the right to retain private counsel
     or raise additional arguments that the [appellant] deems worthy
     of the court’s attention.

                                    -3-
J-S60001-14
J-S60002-14



Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa. Super. 2013) (en

banc) (citing Commonwealth v. Lilley, 978 A.2d 995, 997 (Pa. Super.

2009)).

         Our Supreme Court, in Commonwealth v. Santiago, 978 A.2d 349

(Pa. 2009), stated that an Anders brief must comply with the following

factors:

         (1) provide a summary of the procedural history and facts, with
         citations to the record;

         (2) refer to anything in the record that counsel believes arguably
         supports the appeal;

         (3) set forth counsel’s conclusion that the appeal is frivolous;
         and

         (4) state counsel’s reasons for concluding that the appeal is
         frivolous. Counsel should articulate the relevant facts of record,
         controlling case law, and/or statutes on point that have led to
         the conclusion that the appeal is frivolous.

Id. at 361.

         With respect to the third requirement of Anders, that counsel inform

the appellant of his or her rights in light of counsel’s withdrawal, this Court

has held that counsel must “attach to their petition to withdraw a copy of the

letter    sent   to   their   client   advising   him   or   her   of   their   rights.”

Commonwealth v. Millisock, 873 A.2d 748, 752 (Pa. Super. 2005).

         Mother’s counsel has satisfied the first requirement of Anders by filing

a motion to withdraw, wherein he asserts that he has made a conscientious



                                          -4-
J-S60001-14
J-S60002-14


review of the record and determined the appeal would be frivolous. Counsel

has satisfied the second requirement by filing an Anders brief that complies

with the requirements set forth in Santiago, supra.        With respect to the

third requirement, counsel has attached to the motion to withdraw a copy of

the letter sent to Mother advising her of her rights, and enclosing a copy of

the Anders brief.   Thus, we conclude that counsel has complied with the

Anders requirements.

     We next determine whether Mother’s claim is wholly frivolous.

Counsel states Mother’s claim as follows:

     Are the TPR orders supported by clear and convincing evidence
     sufficient to establishing a lawful basis for involuntarily
     terminating [M]other’s parental rights under 23 Pa.C.S. §
     2511(a), or for directing goal changes for her children’s adoption
     under 23 Pa.C.S. § 2511(b)?

Anders Brief at 4 (footnote omitted).

     Our standard of review is as follows:

     [A]ppellate courts must apply an abuse of discretion standard
     when considering a trial court’s determination of a petition for
     termination of parental rights. As in dependency cases, our
     standard of review requires an appellate court to accept the
     findings of fact and credibility determinations of the trial court if
     they are supported by the record. In re: R.J.T., 608 Pa. 9, 9
A.3d 1179, 1190 (Pa. 2010).           If the factual findings are
     supported, appellate courts review to determine if the trial court
     made an error of law or abused its discretion. Id.; R.I.S., 36
     A.3d [567,] 572 [(Pa. 2011) (plurality)]. As has been often
     stated, an abuse of discretion does not result merely because
     the reviewing court might have reached a different conclusion.
     Id.; see also Samuel Bassett v. Kia Motors America, Inc.,
     34 A.3d 1, 51 ([Pa.] 2011); Christianson v. Ely, 838 A.2d 630,
     634 (Pa. 2003). Instead, a decision may be reversed for an

                                     -5-
J-S60001-14
J-S60002-14


     abuse of discretion only upon demonstration of manifest
     unreasonableness, partiality, prejudice, bias, or ill-will. Id.

     As we discussed in R.J.T., there are clear reasons for applying
     an abuse of discretion standard of review in these cases. We
     observed that, unlike trial courts, appellate courts are not
     equipped to make the fact-specific determinations on a cold
     record, where the trial judges are observing the parties during
     the relevant hearing and often presiding over numerous other
     hearings regarding the child and parents.        R.J.T., 9 A.3d
     at 1190. Therefore, even where the facts could support an
     opposite result, as is often the case in dependency and
     termination cases, an appellate court must resist the urge to
     second guess the trial court and impose its own credibility
     determinations and judgment; instead we must defer to the trial
     judges so long as the factual findings are supported by the
     record and the court’s legal conclusions are not the result of an
     error of law or an abuse of discretion. In re Adoption of
     Atencio, 539 Pa. 161, 165, 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826–827 (Pa. 2012).

     Termination of parental rights is governed by Section 2511 of the

Adoption Act, which requires a bifurcated analysis:

     Our case law has made clear that under Section 2511, the court
     must engage in a bifurcated process prior to terminating
     parental rights. Initially, the focus is on the conduct of the
     parent. The party seeking termination must prove by clear and
     convincing evidence that the parent’s conduct satisfies the
     statutory grounds for termination delineated in Section 2511(a).
     Only if the court determines that the parent’s conduct warrants
     termination of his or her parental rights does the court engage in
     the second part of the analysis pursuant to Section 2511(b):
     determination of the needs and welfare of the child under the
     standard of best interests of the child. One major aspect of the
     needs and welfare analysis concerns the nature and status of the
     emotional bond between parent and child, with close attention
     paid to the effect on the child of permanently severing any such
     bond.




                                    -6-
J-S60001-14
J-S60002-14


In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citing 23 Pa.C.S.A.

§ 2511). The burden is on the petitioner to prove by clear and convincing

evidence that the asserted statutory grounds for seeking the termination of

parental rights are valid.       In re R.N.J., 985 A.2d 273, 276 (Pa. Super.

2009).

       Instantly, the Agency petitioned to have Mother’s parental rights

terminated under Sections 2511(a)(1), (2), (5), (8), and (b). We conclude

that the orphans’ court properly terminated Mother’s parental rights

pursuant to Section 2511(a)(2) and (b), which provide as follows: 3

       (a) General Rule.—The rights of a parent in regard to a child
       may be terminated after a petition filed on any of the following
       grounds:

                                           ...

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child to be
           without essential parental care, control or subsistence
           necessary for his physical or mental well-being and the
           conditions and causes of the incapacity, abuse, neglect or
           refusal cannot or will not be remedied by the parent.

                                           ...


____________________________________________


3
 Here, the orphans’ court did not specify which subsection it was relying
upon to terminate Mother’s rights. This Court need only agree with any one
subsection of 23 Pa.C.S.A. § 2511(a), in addition to Section 2511(b), in
order to affirm the termination of parental rights. In re B.L.W., 843 A.2d
380, 384 (Pa. Super. 2004) (en banc), appeal denied, 863 A.2d 1141 (Pa.
2004).



                                           -7-
J-S60001-14
J-S60002-14


     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. §§ 2511(a)(2), (b).

     To satisfy the requirements of Section 2511(a)(2), the moving party

must produce clear and convincing evidence regarding the following

elements: (1) repeated and continued incapacity, abuse, neglect or refusal;

(2) such incapacity, abuse, neglect or refusal caused the child to be without

essential parental care, control or subsistence necessary for his physical or

mental well-being; and (3) the causes of the incapacity, abuse, neglect or

refusal cannot or will not be remedied. See In re Adoption of M.E.P., 825
A.2d 1266, 1272 (Pa. Super. 2003). The grounds for termination of parental

rights under Section 2511(a)(2), due to parental incapacity that cannot be

remedied, are not limited to affirmative misconduct; to the contrary those

grounds may include acts of refusal as well as incapacity to perform parental

duties. In re A.L.D. 797 A.2d 326, 337 (Pa. Super. 2002).

     With respect to Section 2511(b), the requisite analysis is as follows:

     Subsection 2511(b) focuses on whether termination of parental
     rights would best serve the developmental, physical, and
     emotional needs and welfare of the child. In In re C.M.S., 884

                                    -8-
J-S60001-14
J-S60002-14


     A.2d 1284, 1287 (Pa. Super. 2005), this Court stated,
     “Intangibles such as love, comfort, security, and stability are
     involved in the inquiry into the needs and welfare of the child.”
     In addition, we instructed that the trial court must also discern
     the nature and status of the parent-child bond, with utmost
     attention to the effect on the child of permanently severing that
     bond. Id. However, in cases where there is no evidence of a
     bond between a parent and child, it is reasonable to infer that no
     bond exists. In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super.
     2008).    Accordingly, the extent of the bond-effect analysis
     necessarily depends on the circumstances of the particular case.
     Id. at 63.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

     Upon review, the record evidence supports the termination of Mother’s

parental rights pursuant to Section 2511(a)(2), as follows. Ms. Taylor, the

Agency caseworker, testified that that the following family service plan

(“FSP”) objectives were established for Mother, in part: to undergo a

psychological evaluation and follow through with recommendations and take

medications as prescribed; to obtain a drug and alcohol evaluation and

follow through with recommendations; to obtain safe, sanitary, and legal

housing, and obtain a legal source of income and provide proof upon

request; to attend and participate in the Children’s medical, dental, and

educational appointments and meetings; to complete reunification services;

and to attend and actively participate in all scheduled visits with the

Children. N.T., 5/15/2014, at 50-72.

     Concerning the FSP objective that Mother undergo a psychological

evaluation and follow through with recommendations and take medications



                                   -9-
J-S60001-14
J-S60002-14


as prescribed, Ms. Taylor testified that Mother did complete a psychological

evaluation.     Id. at 52.    However, Mother failed to comply with her

psychiatrist’s recommendations to take the prescribed medications. Id. at

52-53.     According to Ms. Taylor, Mother claimed that she “always feels

better taking [] illegal substances instead of the legal medications and

recommended medications prescribed for her.” Id. at 53.

        Ms. Lara Dietrich testified that she was one of Mother’s therapists at

Northwestern Human Services Capital Region Partial Hospitalization, and

that Mother began therapy in “mid-July 2013.” Id. at 7-8, 10. Ms. Dietrich

confirmed that Mother was diagnosed with, inter alia, schizophrenia,

paranoid type; schizoaffective disorder; panic disorder; and marijuana

abuse.     Id. at 9, 11-12.   Mother attended group therapy and individual

therapy four days a week.      Id. at 10.     She was also “under medication

management followed by a psychiatrist.”         Id.   Ms. Dietrich stated that

Mother failed to complete the program and was discharged on March 7,

2014.     Id. at 15.   Ms. Dietrich explained that Mother “was discharged

because she refused to follow through with drug and alcohol treatment,

which this treatment team felt was definitely hindering her ability to benefit

from mental health treatment. She was also refusing all medication.” Id. at

13-14.

        Ms. Dietrich testified that Mother refused to take her medications

because “she was afraid of weight gain and side-effects.” Id. at 20. Mother

                                     - 10 -
J-S60001-14
J-S60002-14


took one medication, the antidepressant Lexapro, for four days and

complained that it made her “feel worse,” and “feel like a different person.”

Id. at 19, 22.   Ms. Dietrich stated that Mother “reported that she self-

medicated with marijuana daily and that was her medication.” Id. at 20-21.

Ms. Dietrich also explained that Mother did not admit that she was

experiencing the delusions and paranoia associated with her diagnosis of

schizophrenia. Id. at 13. Mother stated during her own testimony that she

disagreed with her schizophrenia diagnosis. Id. at 95.

      Concerning Mother’s FSP objective to obtain a drug and alcohol

evaluation and follow through with recommendations, Ms. Taylor testified

that Mother underwent a drug and alcohol evaluation, and attended

rehabilitation at Roxbury Treatment Facility in Shippensburg, Pennsylvania,

beginning on August 10, 2013.     Id. at 54-55.    However, Mother left the

program. Id. at 55-56. On August 28, 2013, the day Mother wanted to be

discharged, she asked the staff at Roxbury to take her to the hospital

because she was not feeling well. Id. at 56. Mother did not appear to be ill,

so she was admitted to Pennsylvania Psychiatric Institute (“PPI”) instead.

Id.   Mother was discharged from PPI by her request, and against medical

advice, on September 5, 2013. Id.

      Ms. Taylor testified that another part of this FSP objective was to

provide clean urine screens. Id. at 57-58. Ms. Taylor explained that Mother

was very open about her marijuana use and, over the past year, had

                                    - 11 -
J-S60001-14
J-S60002-14


provided only one urine screen, which was positive for marijuana. Id. at 58.

Ms. Taylor stated that, “[o]ther than that, she either has not come into

Agency when requested or she is always able to state when she has used.”

Id. Ms. Taylor indicated that Mother admitted to smoking marijuana on a

daily basis. Id. at 54, 91-92.

         Ms. Amanda Snyder testified that she had worked with Mother as a

drug and alcohol counselor prior to becoming the clinical director at Genesis

House. Id. at 25-26. Ms. Snyder explained that Mother was admitted to

Genesis House on May 8, 2013, and that she had performed an initial

assessment of Mother.         Id. at 28-29.     Based on information provided by

Mother, Ms. Snyder believed that Mother suffered from marijuana abuse,

alcohol abuse, and major depression. Id. at 31. Ms. Snyder concluded that

Mother was in need of outpatient treatment, and recommended that she

attend one group session and one individual session per week. Id. at 30.

Mother attended two individual sessions on May 30, 2013, and June 6, 2013.

Id. at 35.      However, Mother did not attend any later sessions.      Id. The

staff at Genesis House called Mother twice and left messages, but to no

avail.    Id. at 36.   Mother was discharged from the program due to her

failure to participate. Id.

         Concerning Mother’s FSP objective to obtain safe, sanitary, and legal

housing, and to obtain a legal source of income and provide proof upon

request, Ms. Taylor testified that Mother complied with this objective, in

                                       - 12 -
J-S60001-14
J-S60002-14


part, by applying for and obtaining Supplemental Security Income.    Id. at

58.   However, Mother had not maintained safe housing.     Id. at 59.   Ms.

Taylor explained that Mother invited strangers into her residence. Id. For

example, when the Children first came into care, Mother did not have

electricity, so Mother invited another individual to stay in the home, who

paid the bill. Id.

      Concerning Mother’s FSP objective to attend and participate in the

Children’s medical, dental, and educational appointments and meetings, Ms.

Taylor testified that Mother did not attend the Children’s appointments

“steadily.”   Id. at 65.   For example, M.E.F. attended play therapy from

January 2013 until the summer of 2013. Id. at 66. M.E.F. initially attended

play therapy on a weekly basis, but this was shortened to once every two

weeks, and then monthly. Id. Ms. Taylor stated that Mother attended only

one of M.E.F.’s play therapy appointments.   Id.   Ms. Taylor admitted that

sometimes Mother did not know about the appointments due to short notice

schedule changes.    Id. at 65-67. Mother did attend two of the Children’s

medical appointments, but Ms. Taylor explained that there had been other

appointments since that time at which Mother did not appear despite having

notice. Id. at 68.

      Concerning Mother’s FSP objective to complete reunification services,

Ms. Taylor testified that services were initially provided by an Agency

caseworker. Id. at 69. Reunification services were taken over by Keystone

                                   - 13 -
J-S60001-14
J-S60002-14


Reunification Services on March 5, 2013, and ended on August 2, 2013. Id.

at 69-70. Ms. Taylor stated that Mother did not complete reunification

services due to her “lack of engagement.” Id. at 64.

      Concerning Mother’s FSP objective to attend and actively participate in

all scheduled visits with the Children, Ms. Taylor testified that Mother was

initially consistent in her visits. Id. at 60. Mother’s visits with Children took

place “mostly every week” at the Agency, and at Grandmother’s home. Id.

at 61. Ms. Taylor stated that a worker from Keystone Reunification Services

had reported that Mother was “observed to be interactive with the children”

during visits, but that, “during specific visits, she would become very

interactive, also distant. There have been times where she’s been observed

playing on her phone as well as reading magazines.”         Id. at 60-61.    Ms.

Taylor noted that there were “a couple times” when Mother cancelled visits

with the Children. Id. at 63. Mother missed one visit on July 2, 2013. Id.

at 64.   On that occasion, Ms. Taylor stated that Mother had informed her

reunification worker that she “did not feel like being bothered to go to a

visit.” Id. Mother also missed a visit on July 19, 2013. Id. at 64. After

reunification services closed in August of 2013, Mother visited with the

Children weekly at the YMCA. Id. at 65. Ms. Taylor stated that, on August

8, 2013, Mother cancelled a visit after she called Grandmother and informed

her that she wasn’t feeling well. Id. at 64.




                                     - 14 -
J-S60001-14
J-S60002-14


        Thus, the testimonial evidence demonstrates that Mother has failed

repeatedly to take the steps necessary to achieve reunification with the

Children. With respect to her mental health treatment, Mother has outright

refused to take prescribed medications, and has insisted instead on self-

medicating with marijuana.    Mother has clearly shown her incapacity as a

parent, and this incapacity has left the Children without parental care or

control. Based on the above testimony, it was reasonable for the orphans’

court to conclude that Mother cannot, or will not, remedy this incapacity. As

such,    Mother’s   conduct   warrants   termination    pursuant   to   Section

2511(a)(2).

        Having determined that the orphans’ court properly terminated

Mother’s parental rights pursuant to Section 2511(a)(2), we now review the

decrees pursuant to Section 2511(b).         With respect to the bond analysis

pursuant to Section 2511(b), our Supreme Court confirmed that, “the mere

existence of a bond or attachment of a child to a parent will not necessarily

result in the denial of a termination petition.” In re T.S.M., 71 A.3d 251,

267 (Pa. 2013).     The Court further stated that, “[c]ommon sense dictates

that courts considering termination must also consider whether the children

are in a pre-adoptive home and whether they have a bond with their foster

parents.” Id. at 268 (citation omitted). Moreover, the Court directed that,

in weighing the bond considerations pursuant to section 2511(b), “courts

must keep the ticking clock of childhood ever in mind.” The Court observed

                                    - 15 -
J-S60001-14
J-S60002-14


that, “[c]hildren are young for a scant number of years, and we have an

obligation to see to their healthy development quickly. When courts fail . . .

the result, all too often, is catastrophically maladjusted children.”      Id. at

269.

       Instantly, Ms. Taylor opined that it would be in the Children’s best

interests if Mother’s parental rights were terminated.      Id. at 73, 75.    Ms.

Taylor testified that Grandmother is a preadoptive resource, and that the

Children are attached to Grandmother.          Id. at 73-74. The Children have

lived with Grandmother since April of 2011, when M.E.F. was four years old,

and M.A.F. was six weeks old.       Id. at 46.    Ms. Taylor explained that the

Children   have   a   “very   affectionate,    very   warming,   very   nurturing”

relationship with Grandmother, and that the Children “gravitate towards”

her. Id. at 74. Ms. Taylor testified that the Children view Grandmother as

the person in their lives that will provide for them and keep them safe, and

that while Mother has provided gifts, clothes, and food for the Children, they

do not view Mother as their caretaker. Id. at 62, 74-75. Ms. Taylor stated

that Mother “is not capable or has not been there” to provide for the

Children emotionally.     Id.     Ms. Taylor indicated that the Children’s

developmental, physical, and emotional needs and welfare were being met

in Grandmother’s home, and that it would not be detrimental to the Children

to terminate Mother’s rights. Id. Based upon this testimony, we discern no




                                      - 16 -
J-S60001-14
J-S60002-14


abuse of discretion by the orphans’ court in terminating Mother’s parental

rights pursuant to Section 2511(b).

      We next consider whether the orphans’ court abused its discretion by

changing the Children’s permanency goal to adoption.           Our standard of

review is as follows:

             In cases involving a court’s order changing the placement
      goal . . . to adoption, our standard of review is abuse of
      discretion. To hold that the trial court abused its discretion, we
      must determine its judgment was manifestly unreasonable, that
      the court disregarded the law, or that its action was a result of
      partiality, prejudice, bias or ill will. While this Court is bound by
      the facts determined in the trial court, we are not tied to the
      court’s inferences, deductions and conclusions; we have a
      responsibility to ensure that the record represents a
      comprehensive inquiry and that the hearing judge has applied
      the appropriate legal principles to that record. Therefore, our
      scope of review is broad.

In re S.B., 943 A.2d 973, 977 (Pa. Super. 2008), appeal denied, 959 A.2d
320 (Pa. 2008) (citations omitted); see also In re R.J.T., 9 A.3d 1179,

1190 (Pa. 2010).

      This matter is controlled by the Juvenile Act, 42 Pa.C.S. § 6301 et

seq., which was amended in 1998 to conform to the federal Adoption and

Safe Families Act (“ASFA”), 42 U.S.C. § 671 et seq. In re M.S., 980 A.2d
612, 615 (Pa. Super. 2009), appeal denied, 985 A.2d 220 (Pa. 2009). We

have recognized that “[b]oth statutes are compatible pieces of legislation

seeking to benefit the best interest of the child, not the parent. . . . ASFA

promotes the reunification of foster care children with their natural parents



                                      - 17 -
J-S60001-14
J-S60002-14


when feasible. . . . Pennsylvania’s Juvenile Act focuses upon reunification of

the family, which means that the unity of the family shall be preserved

‘whenever possible.’” Id. (citing 42 Pa.C.S. § 6301(b)(1)). As such, child

welfare agencies are required to make reasonable efforts to return a foster

child to his or her biological parent.    In re N.C., 909 A.2d 818, 823 (Pa.

Super. 2006). When those efforts fail, the agency “must redirect its efforts

toward placing the child in an adoptive home.” Id.

      At permanency review hearings for dependent children removed from

the parental home, a trial court must consider the following factors:

      (f) Matters to be determined at permanency hearing.—

      At each permanency hearing, a court shall determine all of the
      following:

         (1) The continuing necessity for and appropriateness of
         the placement.

         (2) The appropriateness, feasibility and extent of
         compliance with the permanency plan developed for the
         child.

         (3) The extent of progress made toward alleviating the
         circumstances which necessitated the original placement.

         (4) The appropriateness and feasibility of the current
         placement goal for the child.

         (5) The likely date by which the placement goal for the
         child might be achieved.

         (5.1) Whether reasonable efforts were made to finalize
         the permanency plan in effect.

         (6) Whether the child is safe.

                                    - 18 -
J-S60001-14
J-S60002-14



                                       ....

             (9) If the child has been in placement for at least 15 of
             the last 22 months or the court has determined that
             aggravated circumstances exist and that reasonable
             efforts to prevent or eliminate the need to remove the
             child from the child’s parent, guardian or custodian or to
             preserve and reunify the family need not be made or
             continue to be made, whether the county agency has filed
             or sought to join a petition to terminate parental rights
             and to identify, recruit, process and approve a qualified
             family to adopt the child . . . .

42 Pa.C.S. § 6351(f)(1)-(6), (9). “These statutory mandates clearly place

the trial court’s focus on the best interests of the child.”    In re S.B., 943
A.2d at 978 (citation omitted). We have stated, “[s]afety, permanency, and

well-being of the child must take precedence over all other considerations.”

Id. (citation omitted) (emphasis in original). Moreover, the burden is on the

child welfare agency “to prove the change in goal would be in the child’s best

interest.”     In re D.P., 972 A.2d 1221, 1227 (Pa. Super. 2009), appeal

denied, 973 A.2d 1007 (Pa. 2009).

      In this case, during Mother’s hearing, Ms. Taylor opined that it would

be in the best interest of the Children to change their goals from

reunification to adoption. N.T., 5/15/2014, at 76. Given Mother’s repeated

failure to make progress in achieving her family service plan objectives, and

considering that Mother appears unlikely to ever complete these objectives,

we conclude that the orphans’ court did not abuse its discretion by changing

the Children’s goals.

                                       - 19 -
J-S60001-14
J-S60002-14


     Thus, upon our independent review of the record, we agree with

Mother’s counsel that the instant appeal is wholly frivolous.   We therefore

affirm the decrees of termination and orders for goal change, and grant

counsel’s motion for leave to withdraw.

     Decrees and orders affirmed. Motion for leave to withdraw as counsel

granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/12/2014




                                   - 20 -